DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of claims 1 – 5 and 9 in the reply filed on 2/23/2021 is acknowledged.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 – 3 and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Singal et al (US 2015/0254561).
As to claim 1, Norman teaches a data processing apparatus (paragraph [0006]... a contextual user engagement system for automatically engaging in a conversation with a user is provided) for merging and processing deterministic and non-deterministic knowledge, the data processing apparatus interoperating with a specific application service system (paragraph [0050]...application programming interface (API)) to process knowledge information of a corresponding application service environment, the data processing apparatus comprising:
a knowledge base unit (paragraph [0037]...content knowledge can be stored in content knowledge base 106 ; paragraph [0038]...specific rules and/or patterns 116 ; paragraph [0040]... specifying a set of states and rules 118 ; paragraph [0049]...new facts and/or user intent based on inference rules 124 and/or semantic models/ontologies 120) configured to store the knowledge information, the knowledge information including a conversion rule (paragraph [0038]...domain specific rules and/or patterns 116 ; paragraph [0040]... specifying a set of states and rules 118) for converting collected data (paragraph [0053]... a user can send a user utterance (e.g. user input)) generated by the application service system into a predetermined type of knowledge (paragraph [0053]...context manager can send user text and/or context identifier to extraction engine (e.g. information extraction engine 104 of FIG. 1). In step 206, the extraction engine can send extracted topics and/or attributes back to the context manager);
a machine learning unit (paragraph 0038]...information extraction engine 104) configured to perform machine learning on the converted knowledge stored in the knowledge base unit on a data type basis and extract extensive conversion rule information according to the type of collected data (paragraph 0038]...information extraction engine 104 can extract complex attributes and facets from text (e.g. user input) based on information extraction rules and patterns ; paragraph [0039]...contextual topic engine 112 can extracts topics and/or entities from text based on semantic ontologies and models ; paragraph [0053]...the extraction engine can send extracted topics and/or attributes back to the context manager. In step 208, the context manager can then update the context object by adding the extracted information); and
a data conversion unit (paragraph [0037]...context manager 102 can manages the context of the conversation with a user ; paragraph [0049]...semantic engine 138) configured to input data type information regarding collected data generated in the specific application service environment and the conversion rule of the knowledge base unit to the machine learning unit (paragraph [0037]...context manager 102 can manages the context of the conversation with a user. Context manager 102 call the other modules of system 100 to obtain information as needed. Context manager 102 can maintain a context object for each conversation with a user. Context manager 102 can automatically update a context object based on new information detected/inferred by the other modules of system 100), augment the conversion rule of the knowledge base unit by reflecting the extensive conversion rule information extracted by the machine learning unit (paragraph [0053]...the context manager can then update the context object by adding the extracted information. The context object can then be sent to the semantic engine (e.g. semantic engine 138 of FIG. 1). In step 210, semantic engine can update the context object. For example, the semantic engine can infer new facts and user intent based on, inter alia, based on inference rules and/or semantic models. The inference rules can include one or more functions which take premises, analyzes their syntax, and returns one or more conclusions. The updates to the context object can be provided to the context manager), and convert the collected data generated in the specific application service environment into knowledge information on the basis of the conversion rule of the knowledge base unit (paragraph [0056]...the user input can be text input, voice-to-text input, and the like. The context object can be updated based on the user input of block 404. For example, the systems and methods provided in FIGS. 1-3 (as well as, FIG. 5 in some examples) can be utilized to update the context object. Block 406 depicts an updated context object. The updated context object can include attributes derived from the content of the user input of block 404)

As to claim 2, Norman teaches the data processing apparatus, wherein the data conversion unit (paragraph [0037]...context manager 102 can manages the context of the conversation with a user ; paragraph [0049]...semantic engine 138) converts the collected data into semantic data (paragraph [0037]...the information in this context-knowledge base can be represented as semantic models).

As to claim 3, Norman teaches the data processing apparatus, further comprising a query unit (paragraph [0050]... execution engine 126 ; paragraph [0053]...query engine 128) configured to search the knowledge base unit (paragraph [0037]...content knowledge can be stored in content knowledge base 106 ; paragraph [0038]...specific rules and/or patterns 116 ; paragraph [0040]... specifying a set of states and rules 118 ; paragraph [0049]...new facts and/or user intent based on inference rules 124 and/or semantic models/ontologies 120) according to a user query delivered from the application service system (paragraph [0050]...application programming interface (API)), determine whether the user query has a predetermined structured format (paragraph [0050]...the SQL/NoSQL connector 130 can leverage open source technologies (such as Hibernate.RTM., Apache Tomcat.RTM., and/or PyMongo.RTM.) to connect to relational databases and/or non-relational databases), and convert the user query into the structured format through the machine learning unit (paragraph 0038]...information extraction engine 104) when the user query does not have the structured format (paragraph [0051]...the engine for analyzing unstructured data 136 can implement the extraction of attributes from unstructured data), wherein:
the knowledge base unit further stores knowledge information regarding the user query (paragraph [0037]...the content knowledge can be stored in content knowledge base 106 ; paragraph [0079]... The client(s) 1202 are connected to one or more client data store(s) 1206 that can be employed to store information local to the client(s) 1202); 
the machine learning unit performs learning on the basis of the knowledge information regarding the user query stored in the knowledge base unit to extract complete query information for converting the user query into the structured format (paragraph [0051]...the engine for analyzing unstructured data 136 can implement the extraction of attributes from unstructured data. For a corpus, point-wise mutual information is used to find terms that occur in each other's context exclusively (with four (4) words of each other). If a certain term pair has a certain frequency, it can be flagged as a potential attribute. For example, unstructured data can be matched to user queries); 
and the query unit converts the user query into the structured format on the basis of the complete query information (paragraph[0050]...Query engine 128 can include connector(s) for such entities as SQL/NoSQL databases 130, an application programming interface (API) engine 132, an enterprise system connector 134 (such as Oracle and/or ERP), and/or an engine for analyzing unstructured data 136. The query engine 128 can generate a query plan based on the context object for the conversation and the configured data sources for that domain)

As to claim 9, Norman teaches a data processing method (paragraph [0006]... a contextual user engagement system for automatically engaging in a conversation with a user is provided) for merging and processing deterministic knowledge and non-deterministic knowledge, the data processing method for interoperating with a specific application service system (paragraph [0050]...application programming interface (API))  to process knowledge information of a corresponding application service environment, the data processing method comprising:
storing knowledge information (paragraph [0037]...content knowledge can be stored in content knowledge base 106 ; paragraph [0038]...specific rules and/or patterns 116 ; paragraph [0040]... specifying a set of states and rules 118 ; paragraph [0049]...new facts and/or user intent based on inference rules 124 and/or semantic models/ontologies 120) regarding a conversion rule (paragraph [0038]...domain specific rules and/or patterns 116 ; paragraph [0040]... specifying a set of states and rules 118) for converting data (paragraph [0053]... a user can send a user utterance (e.g. user input)) generated by the application service system into a predetermined type of knowledge (paragraph [0053]... a user can send a user utterance (e.g. user input)); and 
converting (paragraph [0037]...context manager 102 can manages the context of the conversation with a user ; paragraph [0049]...semantic engine 138) collected data generated in the application service environment into the predetermined type of data on the basis of the knowledge information regarding the conversion rule, wherein the converting comprises:
paragraph 0038]...information extraction engine 104) on the conversion rule on the basis of data types of the collected data generated in the application service system to extract extensive conversion rule information according to the type of collected data (paragraph 0038]...information extraction engine 104 can extract complex attributes and facets from text (e.g. user input) based on information extraction rules and patterns ; paragraph [0039]...contextual topic engine 112 can extracts topics and/or entities from text based on semantic ontologies and models ; paragraph [0053]...the extraction engine can send extracted topics and/or attributes back to the context manager. In step 208, the context manager can then update the context object by adding the extracted information); and 
augmenting the knowledge information regarding the conversion rule by reflecting the extensive conversion rule information (paragraph [0053]...the context manager can then update the context object by adding the extracted information. The context object can then be sent to the semantic engine (e.g. semantic engine 138 of FIG. 1). In step 210, semantic engine can update the context object. For example, the semantic engine can infer new facts and user intent based on, inter alia, based on inference rules and/or semantic models. The inference rules can include one or more functions which take premises, analyzes their syntax, and returns one or more conclusions. The updates to the context object can be provided to the context manager)

Allowable Subject Matter
Claims 4 and 5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON S COLE whose telephone number is (571)270-5075.  The examiner can normally be reached on Mon - Fri 7:30pm - 5pm EST (Alternate Friday's Off).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kakali Chaki can be reached on 571-272-3719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.